Hamilton County, No. C-930429. This cause is pending before the court on certification of conflict by the Court of Appeals for Hamilton County. On September 7,1994, Harry B. Plotnick and Peter A. Gabor filed a notice of withdrawal of counsel, withdrawing from further representation of appellee, Glen W. Wilson. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that this matter be remanded to the court of appeals for appointment of counsel for appellee pursuant to S.Ct.Prac.R. II(2)(D)(2).
IT IS FURTHER ORDERED by the court that appellee’s brief shall be due within thirty days of the date of appointment of counsel or within thirty days of the filing of appellant’s brief, whichever is later.